Citation Nr: 0731486	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for right knee 
synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA) which, in part, continued a 
noncompensable evaluation for right knee synovitis. 

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing has been 
made and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's most recent VA knee examination was in October 
2003.  At his July 2007 hearing, the veteran testified that 
his right knee had "gone south" since that examination.  
The record shows that he has received treatment for the knee 
disability since his examination.  VA is obliged to afford 
veterans contemporaneous examinations where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disabilities have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board notes that the last 
comprehensive VA examination afforded the veteran occurred in 
October 2003. 

The Board also notes that at his July 2007 hearing, the 
veteran reported that he had received orthopedic treatment 
from the VA Medical Center (VAMC) in Memphis, Tennessee in 
January 2007.  Records of this treatment have not yet been 
associated with the claims folder.  VA has a duty to obtain 
all pertinent VA treatment records.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain records 
of VA treatment for the veteran's right 
knee disability from January 2007 to the 
present from the VAMC in Memphis, 
Tennessee.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be scheduled for a VA 
examination to evaluate his right knee 
disability.  The claims folder should be 
made available to the examiner for 
review.

The examiner should note whether there is 
recurrent subluxation or lateral 
instability in the right knee; and if 
present, whether it is mild, moderate, or 
severe.

The examiner should also report the range 
of right knee flexion and extension in 
degrees.

The examiner should determine whether the 
right knee disability is manifested by 
pain, weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain, weakened 
movement, excess fatigability, 
incoordination, or flare-ups. 

3.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

